 1   Crystal Foley (SBN 224627)
     SIMMONS HANLY CONROY
 2   100 N. Sepulveda Boulevard, Suite 1350
     Los Angeles, California 90245
 3   Telephone: 310.322.3555
     Facsimile: 310.322.3655
 4   cfoley@simmonsfirm.com
 5   Paul J. Hanly, Jr. (admitted pro hac vice)
     Mitchell M. Breit (admitted pro hac vice)
 6   SIMMONS HANLY CONROY
     112 Madison Avenue
 7   New York, New York 10016
     Telephone: 315.220.0134
 8   Facsimile: 212.213.5949
     phanly@simmonsfirm.com
 9   mbreit@simmonsfirm.com
10   Attorneys for Plaintiffs
11   Michael B. Gallub
     E-mail: mgallub@herzfeld-rubin.com
12   Homer B. Ramsey
     E-mail: hramsey@herzfeld-rubin.com
13   Herzfeld & Rubin, P.C.
     125 Broad Street
14   New York, N.Y. 10004
     Telephone (212) 471-8500; Facsimile (212) 344-3333
15   (Admitted Pro Hac Vice)
16   Craig L. Winterman (Bar No. 75220)
     E-mail: cwinterman@hrllp-law.com
17   Herzfeld & Rubin LLP
     1925 Century Park East, Suite 900
18   Los Angeles CA 90067
     Telephone: (310) 553-0451; Facsimile: (310) 553-0648
19
     Attorneys for Defendants
20
                                   UNITED STATES DISTRICT COURT
21
                                NORTHERN DISTRICT OF CALIFORNIA
22
     BRIAN GILLARD, MIKE MADANI, SHANT               Case No. 4:17-cv-07287-HSG
23   BAKALIAN, ERIC WALLEY, and RICHARD
24   DEVICO, on behalf themselves and all others
                                                     STIPULATION AND ORDER TO
     similarly situated,                             EXTEND           BRIEFING
25                                                   SCHEDULE
                            Plaintiffs,
26
            vs.
27   VOLKSWAGEN GROUP OF AMERICA,
     INC., VOLKSWAGEN AG, and AUDI AG
28
                    Defendants.
                                                                             STIPULATION AND ORDER
                                                                            CASE NO. 4:17-cv-07287-HSG
 1           Pursuant to L.R. 6-1(b), 6-2, and 7-12, Plaintiffs (“Plaintiffs”) and Defendants (“Defendants”)

 2   (collectively, the “Parties”) enter into this stipulation with reference to the following facts and recitals:

 3           WHEREAS, on August 8, 2019 the Court entered an Order granting in part and denying in part

 4   Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint; ordering a Third Amended

 5   Pleading to be filed on or before August 22, 2019; (Dkt. 84);

 6           WHEREAS, Plaintiffs filed their Third Amended Complaint (“TAC”) on August 19, 2019

 7   (Dkt. 86);

 8           WHEREAS, Defendants filed their Motion to Dismiss the TAC (“MTD”) on September 24,

 9   2019 and the clerk’s docketing entry set a response date of October 7, 2019; replies due by October

10   15, 2019; and scheduled a hearing on the MTD for February 6,2020 (Dkt. 91);

11           WHEREAS, Plaintiffs’ counsel require a brief extension on their response to address the issues

12   raised in the MTD;

13           WHEREAS, the Parties have met and conferred and have jointly agreed, subject to the Court’s

14   approval, that Plaintiffs’ response to the MTD shall be filed on or before October 21, 2019; that

15   Defendants’ reply shall be filed on or before November 7, 2019; that the hearing date on the MTD

16   shall remain as docketed on February 6, 2020, based on the court’s publicized calendar, unless the

17   court wishes to re-schedule the hearing for an earlier date;

18           WHEREAS, the requested extensions will not affect any other schedules in the case;

19           Plaintiffs and Defendants stipulate and agree as follows and request the Court enter an Order

20   as follows:

21           1.      Plaintiffs’ response to Defendants’ Motion to Dismiss the Third Amended Complaint

22   shall be filed on or before October 21, 2019;

23           2.      Defendants’ Reply to Plaintiffs’ response shall be filed on or before November 7, 2019;

24           3.      Hearing on the Motion to Dismiss will be held on February 6, 2020 or on such earlier

25   date if the court so advises;

26

27

28
                                                        1                                   STIPULATION AND ORDER
                                                                                           CASE NO. 4:17-cv-07287-HSG
 1          IT IS SO STIPULATED.

 2    Dated: October 1, 2019
 3                                                 Respectfully submitted,
 4
                                                   SIMMONS HANLY CONROY
 5

 6                                                 By: ____/s/ Mitchell M. Breit_______________
                                                           MITCHELL M. BREIT
 7
                                                             Attorneys for Plaintiffs
 8
                                                   HERZFELD & RUBIN, P.C.
 9

10                                                 By: __/s/ Michael B. Gallub_________________
                                                         MICHAEL B. GALLUB
11
                                                           Attorneys for Defendants.
12
     Dated: October 1, 2019
13
     Pursuant to L.R. 5-1(i), I attest that concurrence in the filing of this document has been obtained from
14
     the other signatories.
15

16                                                        By:     /s/ Mitchell M. Breit
                                                                  Mitchell M. Breit
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2                                  STIPULATION AND ORDER
                                                                                        CASE NO. 4:17-cv-07287-HSG
 1                                        ORDER

 2         Pursuant to the parties’ stipulation, the Court hereby orders as follows:

 3         1. Plaintiffs’ response to Defendants’ Motion to Dismiss the Second Amended Complaint

 4             shall be filed on or before October 21, 2019;

 5         2. Defendants’ Reply to Plaintiffs’ response shall be filed on or before November 7, 2019;

 6         3. Hearing on the Motion to Dismiss and the Case Management Conference will be held on

 7             February 6, 2020 or on such earlier date if the court so advises.

 8

 9         PURSUANT TO STIPULATION, IT IS SO ORDERED.

10
     Dated: 10/3/2019                                    __________________________________
11                                                       Hon. Haywood S. Gilliam, Jr.
                                                         United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3                                  STIPULATION AND ORDER
                                                                                       CASE NO. 4:17-cv-07287-HSG
